DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1-9 are objected to because of the following informalities: claim 3 recites the limitations: “a circular first holding hole portion” and “a second holding hole portion”. However, the parent claim 2 recites the limitation: “a fitting hole formed in the connection conductor”. It appears that these different terminology refers to the same thing(s). The Office reminds Applicant that the uniform terminology should be used throughout the claims. The claimed terminology should be consistent with the terminology of the specification and should follow the nomenclature of the specification.  The terms and phrases used in claims must have a clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Applicant must review all claims to make sure that the uniform terminology is used throughout the claims.
Furthermore, claims 7 and 9 redundantly recite the limitations: “the conductor holding portion includes a tapered portion protruding from the insulating protector and press-fitted into a fitting hole formed in the connection conductor, and the element holding portion includes a pair 
Furthermore, there is unnecessary period [.] is present in line 11 of claim 1 following “thereonto”. 
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-018631 to Takada Kotaro et al. (hereafter “Kotaro”, cited in IDS).
Regarding claim 1, Kotaro discloses (Fig. 1-7 and English translation of record): a wiring .

Claims 1 and 2, are rejected under 35 U.S.C. 103 as being unpatentable over US 6,753,754 to Black et al. (hereafter “Black”).
Regarding claim 1, Black discloses (Fig. 1-6): a wiring module (10) to be attached to a plurality of power elements (120) which store or generate power, the wiring module comprising: a connection conductor (40) connecting the power elements  to each other or connecting the power element and a load to each other; an abnormality detection element (100) detecting an abnormality of the power clement; and an insulating protector (20) holding the connection conductor (40) and the abnormality detection element (100), wherein the insulating protector (20) is integrally provided with a conductor holding portion (on the right of (22) on Fig. 2 and members (34)) which positions and holds the connection conductor (40) by fitting the connection 
Regarding claim 2, Black discloses that the conductor holding portion includes a tapered portion (34) protruding from the insulating protector (20) and press-fitted into a fitting hole formed in the connection conductor (40), (Fig. 6), and the element holding portion includes a pair of element holding claw portions (82) between which the abnormality detection element (100) is press-fitted and held.

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kotaro or, in the alternative, under 35 U.S.C. 103 as obvious over Kotaro in view of JP 2014-220069 to Ogasawara Shigeyuk et al. (hereafter “Shigeyuk”, cited in IDS).
Regarding claim 4, Kotaro discloses that the insulating protector (30) is provided with a pedestal portion (32) on which the conductor holding portion (34) and the element holding portion (38) are provided, and a cover portion (47) covering the conductor holding portion and the element holding portion, and the cover portion is provided with a conductor pressing portion (33A, 33B, 37, 39) holding the connection conductor between the conductor pressing portion and 
Alternatively, Shigeyuk discloses (see, Fig. 4 and p. 4, ll. 27-35, 46-53; p. 5, ll. 1, 34-40) of the English translation of record) the well-known feature of forming a pressing component (95) for a bus bar (3) in the cover part (91) so that if the engaging pawl is scraped or broken, the bus bar (3) will still be retained in the housing (7). 
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have formed a pressing component for the connection conductor (21) (bus bar) in the insulating cover (47) in the invention disclosed in Kotaro as taught by Shigeyuk, so that, even if the pressing piece (39) (engaging pawl) is scraped or broken, the connection conductor (21) can still be held in the conductor holding portion (34) (housing). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kotaro in view of JP 2017-027672 to Nakayama Osamu et al. (hereafter “Osamu”, sited in IDS) and JP 2014-022256 to Liu Hae-Bong et al. (hereafter “Liu”, cited in IDS).
tion conductor, and the element holding portion includes a pair of element holding claw portions between which the abnormality detection element is press-fitted and held.
	Liu discloses (Fig. 1-3) the “pair of sensor component engaging pawls 37” which correspond to the “pair of element holding claw portions” of claim 2.
	Furthermore, Osamu discloses (Fig. 5-8) a means for fitting an insulation protector and
an connecting member comprising: a tapered part (31, 35) that protrudes from an insulation protector (30) and is pressed into a fitting hole (22A, 22B) formed in a connecting member (21).
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Kotaro in view of the combined teachings of Osamu and Liu, so the conductor holding portion includes a tapered portion protruding from the insulating protector and press-fitted into a fitting hole formed in the connection conductor, and the element holding portion includes a pair of element holding claw portions between which the abnormality detection element is press-fitted and held, as claimed, in order to predictively insure reliable fitting and holding of the connection conductor and of the abnormality detection element while achieving easy way of assembly of the device. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc..
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kotaro in view of Osamu and Liu, or alternatively, as being unpatentable over Kotaro in view of Osamu and Liu and Shigeyuk.
Regarding claim 6, Kotaro as modified by Osamu and Liu discloses (referring to Kotaro) that the insulating protector (30) is provided with a pedestal portion (32) on which the conductor holding portion (34) and the element holding portion (38) are provided, and a cover portion (47) covering the conductor holding portion and the element holding portion, and the cover portion is provided with a conductor pressing portion (33A, 33B, 37, 39) holding the connection conductor between the conductor pressing portion and the pedestal portion, and an auxiliary element holding portion (50) holding the abnormality detection clement between the auxiliary element holding portion and the pedestal portion (Fig. 1-7).
Alternatively, Shigeyuk discloses (see, Fig. 4 and p. 4, ll. 27-35, 46-53; p. 5, ll. 1, 34-40) of the English translation of record) the well-known feature of forming a pressing component (95) for a bus bar (3) in the cover part (91) so that if the engaging pawl is scraped or broken, the bus bar (3) will still be retained in the housing (7). 
Therefore, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have formed a pressing component for the connection conductor (21) (bus bar) in the insulating cover (47) in the invention disclosed in Kotaro-Osamu-Liu combination as taught by Shigeyuk, so that, even if the pressing piece (39) (engaging pawl) is scraped or broken, the connection conductor (21) can still be held in the conductor holding portion (34) (housing). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Allowable Subject Matter

Claims 3, 5, and 7-9, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 8, and 9, the limitations of claim 3 (“the conductor holding portion includes a first conductor holding portion and a second conductor holding portion, and the connection conductor includes a circular first holding hole portion fitted onto the tapered portion of the first conductor holding portion, and a second holding hole portion having an elongated shape in a radial direction around the first holding hole portion and fitted onto the tapered portion of the second conductor holding portion”) in combination with all of the limitations of claims 1 and 2, are believed to render the combined subject matter and claims 8 and 9 depending therefrom allowable over the prior art of record, taken alone or in combination.
Regarding claims 5 and 7, the limitations of the claims (“the conductor holding portion includes a tapered portion protruding from the insulating protector and press-fitted into a fitting hole formed in the connection conductor, and the element holding portion includes a pair of element holding claw portions between which the abnormality detection element is press-fitted and held, and the auxiliary element holding portion includes a pair of opening preventing .

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various wiring modules with fuses, including some for use with the power storage components (batteries).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835